Citation Nr: 9934196	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  98-17 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for skin disability.

3. Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In a statement received by the undersigned Member of the 
Board in July 1999, the veteran affirmatively withdrew from 
his appeal the issue of entitlement to service connection for 
right ear hearing loss. 

The issues of entitlement to service connection for skin 
disability and entitlement to an evaluation in excess of 10 
percent for post-traumatic stress disorder are addressed in 
the remand at the end of this action.


FINDING OF FACT

The claim for entitlement to service connection for tinnitus 
is not plausible. 


CONCLUSION OF LAW

The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated 
during service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Service connection may be granted for any 
disease diagnosed after service discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of a well-grounded claim, that 
is, whether he has presented a claim that is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  In order for a direct service connection claim to be 
well grounded, there must be:  (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Where a determinative issue involves medical 
causation or diagnosis, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A claim also may be 
well grounded if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  

If the veteran has not submitted evidence of a well-grounded 
claim, the claim must fail, and VA has no duty to, and may 
not, assist the veteran in the development of the claim, 
including providing a medical examination and opinion.  See 
Morton v. West, 12 Vet. App. 477 (1999); see also Epps, 
supra; Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  

Under 38 U.S.C.A. § 1154(b) (West 1991), a claimant's 
uncontradicted assertion of having experienced acoustic 
trauma in combat which is consistent with the circumstances 
of his service, is satisfactory evidence that such trauma 
occurred in service.  See Caluza, supra.  Thus, service 
connection will not be precluded for combat veterans simply 
because of the absence of notation of a claimed disability in 
the official service records.  However, the law does not 
negate the need for medical nexus evidence where a 
determinative issue involves a matter requiring medical 
expertise as opposed to a matter susceptible to lay 
observation.  See Libertine v. Brown, 9 Vet. App. 521 (1996). 

The service medical records are negative for any complaint, 
finding, or diagnosis of tinnitus. 

The veteran's DD Form 214 shows that his military occupation 
specialty was that of a field lineman.  The document also 
reveals that the veteran received a bronze star medal with 
valor device.  

At his hearing in July 1999, the veteran testified, 
essentially, that he received the above-mentioned citation 
after calling in 50-100 rounds of artillery fire on the 
enemy.  He testified that that incident, coupled with earlier 
exposure to mortar fire, resulted in a constant ringing in 
his ears.  He testified that he attempted to make VA 
personnel aware of his tinnitus problem soon after separation 
from service but that no action was taken. 

At a March 1999 VA audiology examination, the veteran gave a 
history of problems with tinnitus since his separation from 
service and a history of noise exposure during his duties in 
service.  Tinnitus was not diagnosed on this examination.  
The Board notes that evidence that is simply information 
recorded by an examiner, unenhanced by any additional comment 
by the examiner, does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

There is no other mention of tinnitus in the post-service 
medical evidence of record.  The evidence of tinnitus is 
limited to the veteran's own statements.  However, the 
veteran, as a lay person is not competent to provide evidence 
requiring medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Without a medical diagnosis of 
tinnitus and medical evidence linking such a diagnosis to 
service, the veteran's claim is not well grounded.  


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

With respect to the issue of entitlement to service 
connection for skin disability, the Board notes that an 
appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  A substantive 
appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the statement of the 
case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.302(b) (1999).

Review of the record discloses that the veteran's notice of 
disagreement with respect the February 1998 denial of service 
connection for a skin condition (jungle rot) was received at 
the RO in November 1998.  A statement of the case covering 
that issue was mailed to the veteran in February 1999.  
Thereafter, no written communication addressing the issue was 
received from the veteran or his representative until July 
1999.  In light of these circumstances, the Board is 
considering whether the veteran's appeal for service 
connection for skin disability should be dismissed.

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board erroneously failed to address whether its sua 
sponte consideration of the question of the timeliness of a 
notice of disagreement, without first according the appellant 
an opportunity to submit argument or evidence on that 
question, was prejudicial to the appellant.  In addition, 
VA's General Counsel recently held in a precedent decision 
that despite the Board's authority to dismiss a case in which 
an untimely substantive appeal had been filed, appropriate 
procedural protections should be afforded the veteran.  
VAOPGCPREC 9-99.

In light of these circumstances, the Board is of the opinion 
that the veteran should be afforded an opportunity to submit 
argument addressing whether his substantive appeal with 
respect to the issue of entitlement to service connection for 
skin disability was timely filed.

At his July 1999 hearing, the veteran testified that over 
recent months he had been seeing examiners at the North 
Colorado Medical Center in Greeley, Colorado, apparently 
through a fee-basis arrangement with VA.  Therefore, the 
Board is of the opinion that pertinent psychiatric treatment 
records are outstanding and should be obtained before a final 
appellate decision is rendered with respect to the post-
traumatic stress disorder issue. 

Also, at his July 1999 hearing, the veteran testified that 
his post-traumatic stress disorder had worsened since his 
latest VA examination for that disability in August 1997.  
Under these circumstances, the Board is of the opinion that 
further VA examination of the veteran is warranted.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should afford the period 
of at least 60 days in which to 
submit argument concerning why his 
appeal for service connection for 
skin disability should not be 
dismissed because of the absence of 
a timely substantive appeal.   

2.  The RO should also contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claim for a 
rating in excess of 10 percent for 
post-traumatic stress disorder.  
Health care providers contacted 
should include the North Colorado 
Medical Center in Greeley, Colorado.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records which have not already been 
obtained.  Regardless of the 
response from the veteran, the RO 
should obtain and associate with the 
claims file all medical records from 
the VA Medical and Regional Office 
Center, in Cheyenne, Wyoming, 
reflecting psychiatric treatment of 
the veteran since September 1997. 

3.  Then, the RO should arrange for 
the veteran to undergo a 
comprehensive VA psychiatric 
examination to determine the current 
severity of his service-connected 
post-traumatic stress disorder.  All 
indicated tests and studies should 
be accomplished, and all clinical 
manifestations should be reported in 
detail.  With respect to each of the 
psychiatric symptoms identified in 
the new criteria for evaluating 
mental disorders, the examiner 
should indicate whether such symptom 
is a manifestation of the veteran's 
service-connected psychiatric 
disability.  To the extent possible, 
the manifestations of the service-
connected psychiatric disability 
should be distinguished from those 
of any other psychiatric disorder 
present.  The examiner should 
provide an opinion concerning the 
degree of social and industrial 
impairment resulting from the 
service-connected psychiatric 
disability, to include whether it 
renders the veteran unemployable.  
The examiner should also provide a 
global assessment of functioning 
score based on the service-connected 
psychiatric disability with an 
explanation of the significance of 
the score assigned.  The rationale 
for all opinions expressed should 
also be provided.  The claims folder 
must be made available to and 
reviewed by the examiner.  The 
examination report should reflect 
that the claims folder has been 
reviewed by the examiner. 

4.  Then, the RO should ensure that 
the requested development has been 
completed.  The RO should undertake 
any other indicated development and 
readjudicate the issue of 
entitlement to a rating in excess of 
10 percent for post-traumatic stress 
disorder, to include consideration 
of whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
consideration of whether a higher 
rating is warranted under the 
provisions of 38 C.F.R. 
§ 3.321(b)(1).

5.  If an increased rating for post-
traumatic stress disorder is not 
granted to the satisfaction of the 
veteran, he and his representative 
should be furnished a supplemental 
statement of the case and provided 
with a reasonable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

